Name: 2001/364/EC: Commission Decision of 10 May 2001 amending for the fifth time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1429)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  processed agricultural produce;  Europe;  international trade;  foodstuff
 Date Published: 2001-05-11

 Avis juridique important|32001D03642001/364/EC: Commission Decision of 10 May 2001 amending for the fifth time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1429) Official Journal L 129 , 11/05/2001 P. 0047 - 0048Commission Decisionof 10 May 2001amending for the fifth time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(notified under document number C(2001) 1429)(Text with EEA relevance)(2001/364/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the Netherlands, the Commission adopted Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(4), as last amended by Decision 2001/324/EC(5).(2) The foot-and-mouth disease situation in certain parts of the Netherlands is liable to endanger the herds in other parts of the territory of the Netherlands and in other Member States in view of the placing on the market and trade in live biungulate animals and certain of their products. However, the last case was reported on 21 April 2001.(3) It appears therefore appropriate to adjust the regionalisation in the light of the disease evolution.(4) At the meeting of the Standing Veterinary Committee of 8 May 2001 the Netherlands declared in relation to the proposed amendments of Decision 2001/223/EC that:- continuous controls will be carried out on traffic crossing from the areas listed in Annex I to the areas listed in Annex II and moreover to the rest of the country in order to prevent movement of live susceptible animals,- clinical inspection will be carried out at slaughterhouses in the Netherlands for symptoms of foot-and-mouth disease, including control of body temperature of animals of susceptible species for slaughter coming from areas listed in Annexes I and II,- it will be ensured that no meat will be removed from a slaughterhouse situated in areas listed in Annex II within 24 hours after slaughter of the animals,- meat destined for intra-Community trade and export will be completely separated from meat bearing the health mark provided for in Decision 2001/305/EC, and will come from establishments where no meat bearing the health mark provided for in Decision 2001/305/EC is present.(5) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 29 May 2001 and the measures adapted where necessary.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2001/223/EC is amended as follows:1. The date in Article 14 is replaced by "5 June 2001".2. In Annex I the words "The provinces of Groningen, Friesland, Drenthe, Flevoland, Overijssel, the areas in the province of Gelderland situated north of the river Rijn-Waal-Merwede between the border with Germany and the border with the province of Zuid-Holland and the areas in the province of Utrecht east of highway A27." are replaced by "The protection and surveillance zone Oene-Ostervolde-Kootwijkerbroek, including the vaccination zone Noord-Veluwe, in the provinces of Gelderland, Flevoland, Utrecht and Overijssel, and the protection and surveillance zone in the provinces of Friesland and Groningen."3. In Annex II the words "The provinces of Noord-Holland, Zuid-Holland, Zeeland, Noord-Brabant and Limburg, the areas in the province of Gelderland situated south of the river Rijn-Waal-Merwede between the border with Germany and the border with the province of Zuid-Holland and the areas in the province of Utrecht west of highway A27." are replaced by: "- The provinces of Noord-Holland and Drenthe,- The areas in the province of Zuid-Holland situated north of the river Merwede-Maas-Hollands Diep-Haringvliet,- The province of Friesland, except the areas of this province listed in Annex I,- The province of Overijssel, except the areas of this province listed in Annex I,- The province of Utrecht, except the areas of this province listed in Annex I,- The province of Flevoland, except the areas of this province listed in Annex I,- The province of Groningen, except the areas of this province listed in Annex I,- The areas in the province of Gelderland situated north of the river Rijn-Waal-Merwede between the border with Germany and the border with the province Zuid-Holland, except the areas of this province listed in Annex I."4. A new Article 12a is added as follows: "Article 12a1. The Netherlands shall ensure that dispatch to other Member States of live animals susceptible to foot-and-mouth disease is prohibited from the areas of its territory not listed in Annex I or Annex II.2. Derogating from the provisions in paragraph 1 and without prejudice to Decision 2001/327/EC, the competent authorities of the place of departure may as of 15 May 2001 authorise the transport of live pigs from a holding situated outside the areas listed in Annex I and Annex II directly to a slaughterhouse in another Member State for immediate slaughter, subject to authorisation by the competent authorities at the place of destination and subject to notification to the central veterinary authorities of any Member State of transit."Article 2This Decision is addressed to the Member States.Done at Brussels, 10 May 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 82, 22.3.2001, p. 29.(5) OJ L 113, 24.4.2001, p. 14.